Case 1:20-cr-00012-MAC-ZJH Document 60 Filed 05/08/20 Page 1 of 1 PageID #: 120



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

 UNITED STATES OF AMERICA

               Plaintiff,                                   No.1:20-CR-00012-1-MAC-ZJH
 vs.                                                                  ORDER

 DAVID NATHAN TAYLOR

               Defendant.

                                             ORDER

        Counsel for Defendant, David Nathan Taylor, filed an ex parte letter with the court

 asking for a “status update on the case.” (Doc. No. 59.) Defense counsel is directed to the

 current Amended Pretrial Order (Doc. No. 58).

        To the extent defense counsel has a discovery issue with the Government, counsel is

 directed to the Pretrial Discovery and Inspection Order (Doc. No. 39) and should follow the

 procedure contained within that order. If conversations with the Government have reached an

 impasse, counsel should file the appropriate motion.

        Counsel is advised that the court is currently conducting hearings by video. To the extent

 counsel requests an “informal meeting” with the court, please contact the undersigned’s

 chambers to set up a telephone conference call with the Government participating.



        SIGNED this 8th day of May, 2020.




                                                    _________________________
                                                    Zack Hawthorn
                                                    United States Magistrate Judge
